Exhibit PATENT LICENSE AGREEMENT August 14, 2009 This PATENT LICENSE AGREEMENT (this "Agreement"), dated August 14, 2009, (the "Effective Date") is made and entered into by and between United American, Inc., a corporation (hereinafter the "Licensor"), and Flameret, Inc., a company organized under the laws of The Nevada (hereinafter the "Licensee"). WHEREAS, Licensor is the owner of technology covered by certain Patent Rights (as hereinafter defined) as a result of an Assignment, as of the date hereof, of such Patent Rights (the "Assignment"). WHEREAS, as a condition to said Assignment, Licensor has agreed to grant an exclusive right and license to Licensee for unrestricted exploitation of the Patent Rightsin order to continue to develop, manufacture, have manufactured, market, offer for sale and sell certain product compositions and to sublicense existing third party licensees. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1.
